 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 403 
In the House of Representatives, U. S.,

May 19, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Teacher Day to honor and celebrate teachers in the United States. 
 
 
Whereas the education of children in the United States is the foundation of the future success of the United States;  
Whereas education is critical for the creation of an innovative workforce and for increasing the global competitiveness of the United States;  
Whereas teachers help students cultivate the knowledge and principles necessary to be successful in life;  
Whereas teachers are held to high expectations;  
Whereas teachers help instill civic responsibility among students in the United States;  
Whereas teachers deserve annual national recognition for their knowledge, selfless dedication to their profession, compassion, and sacrifice; and  
Whereas the Tuesday of the first full week of May of each year is an appropriate day for the establishment of National Teacher Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Teacher Day; and 
(2)calls upon the people of the United States to observe such a day with appropriate ceremonies, programs, and activities. 
 
Lorraine C. Miller,Clerk.
